DETAILED ACTION
This office action is in response to the amendment filed on 10/07/2021. Claim 20 is amended, claims 26-31 are canceled and claims 32-37 are added. Claims 14-25 and 32-37 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The 35 U.S.C. 101 nonstatutory double patenting rejection of claim 14 has been withdrawn because Applicant timely filed a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The instant invention is related to image coding using transform skip flag.
Prior Art:

Jeon (US 2016/0269730) 
Sato (US 2015/0139305)
The closest prior art Tsukuba, paragraph 189 discloses the prediction section 119 acquires a decoded image stored in the frame memory 118 and designated by prediction mode information Pinfo as a reference image and uses the reference image to generate a prediction image P by a prediction method designated by the prediction mode information Pinfo. In addition paragraphs 123 and 151 discloses the transform skip is applied by a transform skip flag to a residual signal… a maximum value MaxTSSize of the transform skip block (referred to also as maximum transform skip block size).
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “MaxTsSize = 1 << (log2_transform_skip_max_minus2 + 2) where the MaxTsSize represents the maximum transform skip size, and the log2 transform skip max size minus2 represents a value of the log2 transform skip max size minus2 syntax element”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 14-25 and 32-37 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481